Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 12 and 17 – 26 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is:
Ripert (U.S. Patent Publication No. 2019/0114583)
Bednarek (U.S. Patent Publication No. 2015/0227890) 
Cao (U.S. Patent Publication No. 2015/0364679)
Lutnick (U.S. Patent Publication No. 2015/0142594).

The prior art fails to disclose at least the following limitations in the independent claims:
A computer-implemented method of delivering goods from a retailer to a customer, the method comprising:
enrolling a plurality of customer users and a plurality of delivery users into a delivery network of a retail organization, the retail organization including a plurality of retail locations serviced by the delivery network, and the delivery network being established based on a geographic area;
validating the plurality of customer users and the plurality of delivery users to confirm the customer users and delivery users are within the geographic area; vetting each of the plurality of delivery users;

allocating the order to a retail location from among the plurality of retail locations based on availability of requested goods at the retail location and proximity of the retail location to the first geographic location;
receiving, from a delivery user computing device, a notification from at least one delivery user indicating that the at least one delivery user is currently at the retail location or will be traveling to the retail location within a predetermined amount of time, wherein the at least one delivery user has his or her own goods to pick up at the retail location;
sending information regarding the order to the delivery user computing device based on the notification from the at least one delivery user indicating that the at least one delivery user is currently at the retail location or will be traveling to the retail location, and further based on the proximity between the first geographic location and a second geographic location, wherein the second geographic location is an address of the at least one delivery user associated with the delivery user computing device, the delivery user computing device being associated with one of the plurality of vetted delivery users in the delivery network, and the order information including a map of the first geographic location and the second geographic location;
receiving, at the computing system, a notification message from 11 all the delivery user computing device indicating that the at least one delivery user will deliver the goods from the retail location to the address of the customer user after the at least one delivery user has picked up his or her own goods from the retail location;
providing instructions to one or more employees at the retail location to prepare the requested order for pick up;
sending a notification message to the delivery user computing device when the order is ready for pickup at the retail location;
confirming the identity of the at least one delivery user at the time of pickup; receiving, at the computing system, a delivery confirmation message from at least one of the customer user computing device and the delivery user computing device; and
based on receiving the delivery confirmation message, sending a reward to the at least one delivery user.

None of the prior art of record remedies the deficiencies found in Ripert, Bednarek, Cao and Lutnick.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form attached. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687